Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 5, and 7 are previously canceled.
Claims 8 – 20 are previously withdrawn from consideration.
Claims 1 – 4, 6, and 8 – 31 are pending.
Claims 1 – 4, 6, and 21 – 31 are examined as following.

Priority
Acknowledgement is made of applicant's claim of benefit from Provisional Application US 62/046,342.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/20/2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 21 – 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GALLOWAY (US 2012/0277329 A1, previously cited) (hereafter Galloway’329).
	Regarding claim 1, Galloway’329 discloses
	a method [para. 0015, Summary, cited: "power recovery process"] for calcination of organic material [“steam/CO2 reformer”, para. 0016, Summary], comprising:
	providing a kiln having two opposing ends [kiln 103, with central shaft 134, sealed lockhopper 102, and flanges 158, fig. 1; has primary section, and secondary section, fig. 1] with a waste entrance [sealed lockhopper 102, fig. 1] and a syngas exit at one end [conduit 154, fig. 1; in primary section] and a non-rotating reactor [kiln body 110, is non-rotating, with rotating screw auger flights 106 rotating internally, fig. 1] containing a steam reformer comprising heating elements [heavy wall cylinder 118, fig. 1; “heated inductively by the outside coils 120", para. 0032, Detailed Description; outside induction coils are electrical heating elements] at the other end [central shaft 134, contains steam, from steam source 124, fig. 1; in secondary section; para. 0032, Detailed Description, cited: "mix the steam 124 added to this region with the syngas to complete the reforming chemistry"], and a rotatable outer wall1 [rotated central shaft 134 forms outer wall of swirl vane region 138, fig. 1 noted] including an internal helical spiral flight [screw auger flight 106 are internal to kiln body 110, fig. 1];
	conveying [screw auger flights 106; para. 0031, Detailed Description, cited: "hollow flight auger 106 moves this portion of waste ... slowly along the kiln from left to right] organic material (waste 100, fig. 1) from the entrance (sealed lockhopper 102) toward the other end [central shaft 134, contains steam, from steam source 124; in secondary section; para. 0032, Detailed Description, cited: "mix the steam 124 added to this region with the syngas to complete the reforming chemistry"] by rotation of the spiral flight [central shaft 134, rotates with respect to screw auger flights 106; waste is moved towards annular regions 114];
	heating the organic material [waste 100, fig. 1] by the steam reformer [para. 0032, Detailed Description, cited: "hot finished syngas ... gives up its sensible heat to the incoming solid waste 100 passing countercurrently in the region 103"] to form hot syngas [kiln 103, starts the forming; para. 0031, Detailed Description, cited: "waste is being steam/CO2 reformed in the region 103"];
directing the hot syngas into the reactor [annular regions 114] and around the heating elements [waste 100 is directed towards annular regions 114, then interacts with annular regions 114 flowing through large ports 132, fig. 1]; and
	heating the spiral flight [screw auger flights 106, fig. 1 by flowing the hot syngas from the reactor [central shaft 134, contains steam, from steam source 124; in secondary section; para. 0032, Detailed Description, cited: "mix the steam 124 added to this region with the syngas to complete the reforming chemistry"; para. 0032, Detailed Description, cited: "hot finished syngas ... gives up its sensible heat to the incoming solid waste 100 passing countercurrently in the region 103"] toward the syngas exit [conduit 154, fig. 1];
wherein the spiral flight [screw auger flights 106, fig. 1] and a portion of the rotatable outer wall [rotated central shaft 134 forms outer wall of swirl vane region 138, fig. 1] combine to create an internal gas passage [para. 0032, Detailed Description: "finished syngas passes ... inside the central shaft 134 ... enter into the internal region of the hollow flights 144"], and said heating the spiral flight (screw auger flights 106) is by flowing the hot syngas within the internal gas passage [para. 0032, Detailed Description, cited: "hot finished syngas ... gives up its sensible heat to the incoming solid waste 100 passing countercurrently in the region 103"].

    PNG
    media_image1.png
    854
    1318
    media_image1.png
    Greyscale



Regarding claim 2, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
inertially separating particulates entrained within [para. 0032, Detailed Description, cited: "spiral flights ... for removal of entrained solids"] the organic material [para. 0032: "hot finished syngas ... gives up its sensible heat to the incoming solid waste 100 passing countercurrently in the region 103"] by the rotation [central shaft 134, rotates with respect to screw auger flights 106, fig. 1] of the spiral flight [central shaft 134, rotates with respect to screw auger flights 106; waste is moved towards annular regions 114].

Regarding claim 3, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the steam reformer [central shaft 134, contains steam, from steam source 124, fig. 1; in secondary section; para. 0032, Detailed Description, cited: "mix the steam 124 added to this region with the syngas to complete the reforming chemistry"] is electrically heated [heavy wall cylinder 118, fig. 1; para. 0032, Detailed Description, cited: "heated inductively by the outside coils 120"].

Regarding claim 4, Galloway’329 discloses substantially all the limitations as set forth above, such as: the method.
Galloway’329 further discloses
	the method [para. 0015, Summary, cited: "power recovery process"] which further comprises grinding [sealed lockhopper 102, fig. 1; para. 0030, Detailed Description, cited: "two sliding port rectangular knife gate valves ... cutting the column of waste" (making smaller, compatible with grinding)] inorganic material [waste 100, fig. 1; para. 0030, Detailed Description, cited: "municipal solid waste" (compatible with containing inorganic material] within the organic material (waste 100) and removing the ground material [para. 0032, Detailed Description, cited: "solids deposited on ... filter 122" (fig. 1)] from a second exit of the kiln (exit pipe 112, fig. 1).

Regarding claim 6, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
conveying [screw auger flights 106; para. 0031, Detailed Description, cited: "hollow flight auger 106 moves this portion of waste ... slowly along the kiln from left to right]  is by rotating the spiral flight [central shaft 134, rotates with respect to screw auger flights 106, cooperates with screw auger flights 106 as the base of the valleys of screw auger flights 106, fig. 1] and holding fixed the one end and the other end [flanges 158, fig. 1; para. 0032, Detailed Description, cited: "flanges 158 at both ends that includes bearings 160 through which the internal central shaft 134 rotates" (flanges are stationary)].

Regarding claim 21, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the heating [heavy wall cylinder 118, fig. 1; para. 0032, Detailed Description, cited: "heated inductively by the outside coils 120"] the organic material (waste 100, fig. 1) includes flowing hot gas exiting a Brayton cycle heat engine into the reactor [para. 0024, Detailed Description, cited: "in FIG. 2 ... the Brayton turbine for generating power by cooling the syngas"; para. 0018, Summary, cited: "Brayton cycle turbine is used to recover energy from the high temperature gas"; compatible with electrical power generation to operate outside coils 120].

Regarding claim 22, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the Brayton cycle heat engine [para. 0024, Detailed Description, cited: "in FIG. 2 ... the Brayton turbine for generating power by cooling the syngas"; para. 0018, Summary, cited: "Brayton cycle turbine is used to recover energy from the high temperature gas"; compatible with electrical power generation to operate outside coils 120] receives a heat input from a Fischer-Tropsch [Fischer-Tropsch process 452, fig. 5; para. 0048, Detailed Description, cited: "Fischer-Tropsch unit 452 is highly exothermic and produces large amounts of steam 420 that can be used to drive a steam turbine" (compatible with providing steam to the Brayton turbine].

Regarding claim 23, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the heat from the Fischer-Tropsch reactor [Fischer-Tropsch process 452, fig. 5; para. 0048, Detailed Description, cited: "Fischer-Tropsch unit 452 is highly exothermic and produces large amounts of steam 420 that can be used to drive a steam turbine" (compatible with providing steam to the Brayton turbine] is from steam from the decomposition of the syngas (steam 224, fig. 2).

Regarding claim 24, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the heating [heavy wall cylinder 118, fig. 1; para. 0032, Detailed Description, cited: "heated inductively by the outside coils 120"] the organic material (waste 100, fig. 1) includes the flowing of hot gas exiting a fuel cell into the reactor [fuel cell anode exhaust 210, fig. 2; para. 0003, Background, cited: syngas produced in waste stream/CO2 reformers interfacing to fuel cells"].

Regarding claim 25, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the fuel cell [fuel cell anode exhaust 210, fig. 2] converts a portion of the syngas into electricity [para. 0003, Background, cited: syngas produced in waste stream/CO2 reformers interfacing to fuel cells to produce energy"].

Regarding claim 26, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	the steam reformer [central shaft 134, contains steam, from steam source 124, fig. 1; in secondary section; para. 0032, Detailed Description, cited: "mix the steam 124 added to this region with the syngas to complete the reforming chemistry"] includes a turning vane [annular region 114, and annular region 116, fig. 1; para. 0032, Detailed Description, cited: “within this annular region are located spiral flights to swirl the gas … for removal of entrained solids”] and which further comprises separating solid inorganic material from the organic material [para. 0032, Detailed Description, cited: “within this annular region are located spiral flights to swirl the gas … for removal of entrained solids”] prior to said heating by the steam reformer [para. 0032, Detailed Description, cited: "the syngas ... passes through large ports 132 in the central shaft 134 ... to complete the reforming chemistry"].

Regarding claim 27, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
	grinding [sealed lockhopper 102, fig. 1; para. 0030, Detailed Description, cited: "two sliding port rectangular knife gate valves ... cutting the column of waste"; reduction in particle size of a solid material is considered as grinding, as one of ordinary skill in the art would consider as ordinary and customary meaning; blades, which do not crush a material are described as performing grinding in the art of particle size reduction, such as in a coffee bean mill; Galloway-329 uses such blades   MPEP 2111, and MPEP 2111.01 III] the solid inorganic material [waste 100, fig. 1; para. 0030, Detailed Description, cited: "municipal solid waste" (compatible with containing inorganic material] within the kiln [sealed lockhopper 102; part of kiln 103, fig. 1]. 

Regarding claim 31, Galloway’329 discloses substantially all the limitations as set forth above, such as:
the method.
Galloway’329 further discloses
(syngas 154, fig. 5) in a Fischer-Tropsch reactor [Fischer-Tropsch reactor 452, and 454, fig. 5; para. 0048, Detailed Description, cited: "syngas 154 produced in kiln 104 is split into two streams 303 and 404, with 303 feeding the Fischer-Tropsch units 452 and 454"].

Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over GALLOWAY (US 2012/0277329 A1, previously cited), as applied to claims 1 – 4, 6, 21 – 27, and 31 above, in view of SZE (US 4,208,191, previously cited).
	Regarding claim 28, Galloway’329 discloses substantially all the features as set forth above, such as:
the method, the syngas, and the kiln.
	However, Galloway'329 does not explicitly disclose
reheating the syngas with waste heat from the kiln.
	Sze discloses a gasification reactor (reactor 19, fig. 1); Sze teaches among other limitations
	reheating the syngas with waste heat from the kiln [line 38, and line 39, figure, contains product gas (counterpart to syngas of Galloway'329); line 26, figure, contains gaseous effluent (with excess heat), generated from reactor 19, figure (counterpart to kiln of Galloway'329); heat exchanger 27, figure, heats product gas in line 38, and line 39, with gaseous effluent in line 26].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use excess heat content, in the process of Galloway’329, for heating product gas, as taught by Sze, in order to economically raise the temperature of a product gas in [Sze, col. 3, line 53, Detailed Description, cited: "passed through exchanger 27 to effect heating thereof ... the heated stream in line 41 is then introduced into a methanation reactor”].

Regarding claim 29, Galloway’329 and Sze discloses substantially all the features as set forth above, such as:
the method, the syngas, and the reheated syngas.
	Galloway'329 further discloses
	shift converting at least a portion of the syngas [syngas 154, stream 404, shift 458, and PSA 456, fig. 5; para. 0048, Detailed Description, cited: "stream 404 feeding the shift 458 and PSA 456 that produce hydrogen product 408, and optional CO2 at 409"] to hydrogen (hydrogen product 408).

Regarding claim 30, Galloway’329 discloses substantially all the features as set forth above, such as:
the method, the syngas, and the converted syngas.
	Galloway'329 further discloses
	separating carbon dioxide [para. 0048,Detailed Description, cited: "optional CO2 at 409"] from the converted syngas [syngas 154, stream 404, shift 458, and PSA 456, fig. 5; para. 0048, Detailed Description, cited: "stream 404 feeding the shift 458 and PSA 456 that produce hydrogen product 408, and optional CO2 at 409"].

Response to Amendment
The Claims, filed on 11/23/2020 is acknowledged.

Response to Argument
The Remarks/Arguments, filed on 11/23/2020 is acknowledged.

A.	With respect to the rejection of claims 1 – 4, 6, 21 – 27, and 31 under 35 USC 102 of Galloway’329, The Applicant argues, filed on 11/23/2020, page 8 line 6 and thereafter: “With regards to claim 1, the claim was previously amended to recite a kiln having “a rotatable outer wall including an internal helical spiral flight.” The Examiner interpreted the “rotatable outer wall” as being disclosed by Galloway ‘329, asserting that the rotatable central shaft 134 forms the “outer wall” of the swirl vane region 138. The Examiner further interpreted the “internal helical spiral flight” as being disclosed by Galloway ‘329, asserting that screw auger flight 106 is internal to the kiln body 110. However, these interpretations reverse the arrangement of parts recited in claim 1. The claim identifies “a kiln having two opposing ends ... and a rotatable outer wall...” The rotatable wall is the outer wall of the kiln, not of a swirl vane region within the kiln. In contrast, Galloway ‘329 identifies kiln 104 having cylindrical kiln body 110. The central shaft is an internal component within the interior of the kiln and does not form the outer wall of the kiln. See FIG. 1, Paragraphs [0031-0032], Looking to FIG. 1, the central shaft would better be defined as the inner wall of the kiln, while kiln body 110 constitutes a non-rotatable outer wall. As such, Applicant respectfully submits that Galloway ‘329 fails to disclose a kiln having a rotatable outer wall including an internal helical spiral flight. Assuming for the sake of argument that the central shaft did disclose the outer wall of the kiln, the screw auger flight is located external to such outer wall, not internal thereto. As such, using the Examiner’s interpretation of the central shaft as disclosing the claimed rotatable outer wall of the kiln, Galloway ‘329 still fails to disclose a kiln having a rotatable outer wall including an internal helical spiral flight, as the screw auger flight is not internal to the central shaft. In light of the foregoing arguments, Applicant respectfully requests allowance of claim 1 and all claims dependent thereon.
With regards to claims 2-4, 6, 21-27, and 31, these claims are allowable at least by being dependent on an allowable claim. Applicant respectfully requests allowance of these claims and all claims dependent thereon. Claims 28-30 were rejected under 35 U.S.C. 103 as being unpatentable over Galloway ‘329, as applied to claims 1-4, 6-7, 21-27, and 31 above, in view of US Patent No. 4,208,191 to Sze. With regards to claims 28-30, these claims are allowable at least by being dependent upon allowable independent claim 1. Applicant respectfully requests removal of these rejections and allowance of these claims”.
Examiner's response: Applicant's arguments, see above, with respect to the rejection of rejection of claims 1 – 4, 6, 21 – 27, and 31 under 35 USC 102 of Galloway’329 have been fully considered but they are not persuasive. The rejection of claims 1 – 4, 6, 21 – 27, and 31 under 35 USC 102 of Galloway’329 is respectfully maintained, because claim 1 is not amended, filed on 11/23/2020, pertaining to limitations related to the method steps argued by Applicant above, and analyzed in the Office action, filed on 07/23/2020. The Applicant's arguments are not persuasive when previously cited Galloway’329 is considered, because the task of 102 rejections is "a claim is anticipated only if each and In this case, it is respectfully argued that Galloway’329 discloses/suggests all the limitations as cited in claims 1 – 4, 6, 21 – 27, and 31, in a rejection under 35 USC 102, see analysis with elaboration above.
In response to Applicant’s argument that Galloway’329 does not disclose/suggest a rotatable outer wall, as claimed in claim 1, it is respectfully argued that kiln 103 comprises a rotated central shaft 134, which forms an outer wall to swirl vane region 138 and which comprises a screw auger flight 106, fig. 1, as elaborated above; claim 1 as claimed reads on the method and structures/components as disclosed/suggested by Galloway’329.

B.	With respect to the rejection of claims 28 – 30 under 35 USC 103 of Galloway’329, and Sze The Applicant argues, filed on 11/23/2020, page 9 line 13: “With regards to claims 28-30, these claims are allowable at least by being dependent upon allowable independent claim 1. Applicant respectfully requests removal of these rejections and allowance of these claims.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of rejection of claims 28 – 30 under 35 USC 103 of Galloway’329, and Sze have been fully considered but they are not persuasive. The rejection of claims 28 – 30 under 35 USC 103 of Galloway’329, and Sze is respectfully maintained, because claims 1, and 28 – 30 are not amended, filed on 11/23/2020, pertaining to limitations related to the method steps argued by Applicant above, and analyzed in the Office action, filed on 07/23/2020. The Applicant's arguments are not persuasive when previously cited Galloway’329, and Sze are considered, because it is respectfully argued that Galloway’329, and Sze 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
CANTIENY (US 1,751,127) discloses a rotary kiln.

Applicant’s amendment did not amend claim 1 pertaining to limitations related to the method steps/processes/structures analyzed in the Office action, filed on 07/23/2020. Further elaboration/clarification of the analysis showing that the previously cited reference discloses/suggests all the limitations in the claim are presented in this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293. The examiner can normally be reached on Monday – Friday 10:30AM to 20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/22/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To elaborate, the method steps of Galloway’329 disclose that kiln 103 comprises a rotated central shaft 134, which forms an outer wall to swirl vane region 138 and which comprises a screw auger flight 106, fig. 1 noted.